 1   Jason D. Lamm (018454)
     Law Office of Jason Lamm
 2
     6245 North 24th Pkwy, Ste. 208
 3   Phoenix, AZ 85016-2030
     Tel: (602) 222-9237
 4   Fax: (602) 222-2299
     Email: jlamm@cyberlawaz.com
 5
     David J. Don (016462)
 6
     LAW OFFICE OF DAVID J. DON, PLLC
 7   301 E. Bethany Home Rd., Suite B-100
     Phoenix, Arizona 85012
 8   Tel: 480-948-1212
     Fax: 480-696-7756
 9
     Email: david@azcivilrights.com
10
     Attorneys for Plaintiff Leslie A. Merritt, Jr.
11
                      IN THE UNITED STATES DISTRICT COURT
12                        FOR THE DISTRICT OF ARIZONA
13
     Leslie A Merritt, Jr., a single man,     )   Case No.: CV17-4540-PHX-DGC
14                                            )
                  Plaintiff,                  )   MOTION FOR JUDGMENT
15         vs.                                )   NOTWITHSTANDING THE
                                              )   VERDICT AND NEW TRIAL
16
     State of Arizona, et al.                 )
17                                            )   (Oral Argument Requested)
                  Defendants.                 )
18
           Under Rules 50 and 59 of the Federal Rules of Civil Procedures, Plaintiff
19
     Leslie Merritt, Jr. moves this Court to vacate the Judgment (Doc 478) filed on
20

21   November 17, 2020, and grant him a judgment of liability notwithstanding the

22   verdict and a new trial. These motions are supported by the attached Memorandum
23   of Points and Authorities.
24

25

26

27
                                               -1-
28
 1                           Memorandum of Points and Authorities
 2   1.       The motion’s procedural foundations
 3
              Leslie A. Merritt, Jr. moves the Court to vacate the Judgment (Doc. 478) and
 4
     to grant a new trial because:
 5

 6        •   The verdict was against the weight of ballistic evidence and is contrary to
              Arizona law on probable cause. Fed. R. Civ. P.50(a)(1) and 59(a)(1)(A),
 7

 8        •   The verdict was inconsistent with the evidence and controlling Arizona law
              on probable cause. Fed.R.Civ.P. 50(a)(1).
 9

10        •   The verdict was against the weight of the evidence and is contrary to Arizona
              law on dissipating probable cause. Fed. R. Civ. P. 59(a)(1)(A),
11

12        •   The verdict was based on unduly prejudicial character evidence and contrary
              to the weight of the evidence. Fed.R.Civ.P. 59(a)
13

14   2.   The State failed to produce a reliable scientific ballistic
     identification to establish probable cause.
15

16            The trial testimony showed the State had grossly overstated the certainty of

17   its purported ballistic identification and, instead, that it presented ballistic evidence

18   inconsistent with the accepted scientific consensus. The science of ballistic
19
     identification purports that a well-trained, experienced examiner using the accepted
20
     methodology can reach a ballistic conclusion to a level of a “practical
21
     certainty.” Exhibit 1, Trial Testimony (TT) of John Maciulla at 1346:8-10. Using
22

23   the industry-standard theory of identification adopted by the Association of

24   Firearms and Toolmark Examiners (AFTE), the odds of two well-trained

25

26

27
                                                -2-
28
 1   experienced    examiners coming        to   different   conclusions   is   a   “practical
 2
     impossibility.” Id. at 1355:18-21.
 3
           “In firearms analysis, examiners attempt to determine whether ammunition
 4
     is or is not associated with a specific firearm based on toolmarks produced by guns
 5
     on the ammunition.”1 [emphasis added]. “It has been consistently demonstrated
 6

 7   that when the AFTE Theory of Identification is properly applied, examiners are able

 8   to conduct quality, accurate analysis.”2 Implicit within the notion that an
 9
     examiner’s conclusion of ammunition being produced from a “specific” firearm is
10
     the foundational underpinning that any conclusion reached must not be subject to
11
     multiple interpretations in order to be both valid and “accurate.” Id.
12
           The industry-standard, reflected in the AFTE Range of Conclusions, permits
13

14   four categories of accepted findings: identification, elimination, inconclusive, and

15   unsuitable for examination. Exhibit 2, Declaration of Haag at ¶ 4. These
16
     conclusions are mutually exclusive to one another. Id. at ¶ 5.
17
           The State’s claim of probable cause to arrest the Plaintiff rested on a
18
     purported scientific ballistic identification of the Plaintiff’s firearm to bullets found
19

20
     at the crime scenes, and that they were made to a level of practical certainty. In

21   communicating his results to Sergeant Trevor Graff hours before the Plaintiff's

22   arrest, Kalkowski told him he had identified Plaintiff’s gun as being “a 100% match”
23
     1
24
     https://obamawhitehouse.archives.gov/sites/default/files/microsites/ostp/PCAS
25   T/pcast_forensic_science_report_final.pdf at p. 104 (emphasis supplied) (last
     visited December 15, 2020).
26   2
       https://afte.org/uploads/documents/AFTE-PCAST-Response.pdf at p.2.

27
                                                 -3-
28
 1   to the weapon that fired all four of the evidentiary bullets. Exhibit 3, Graff TT
 2
     at 87:9-88:5. Kalkowski’s claim of a “100% match” caused the Defendant to claim
 3
     probable cause to arrest “as but for Mr. Kalkowki’s opinion of an alleged match,
 4
     there    would    be   no   other    evidence     based   on   which   to   arrest   Mr.
 5
     Merritt[.]” Id. at 120:23-121:1
 6

 7           During discovery, the Defendant’s ballistic expert, John Maciulla, confirmed

 8   that the four possible conclusions regarding ballistic identification are “mutually
 9
     exclusive” to one another. Exhibit 4, Maciulla Depo. Vol 1 at 45:12-21. Plaintiff’s
10
     expert, Lucien Haag, likewise testified that “the mutual exclusivity of the range of
11
     conclusions has been in existence” even before the AFTE formally implemented
12
     them in 1992. Exhibit 5, Haag TT at 205:17-22.
13

14           Assuming the ballistic identification was made to a level of practical certainty,

15   the Court ruled that the purpose of the trial was for the jury to “resolve[] the serious
16
     issue raised by the timing of the gun’s pawn and the tire’s rapid loss of air.” Doc. 278
17
     at 9:20-21 (citing Docs. 264 at 6-8, 273 at 2-3)).
18
             However, at trial, the State’s ballistic testimony reflected a position that did
19

20
     not adhere to the accepted scientific consensus. Both Kalkowski and John Maciulla

21   testified that the categories of the AFTE Range of Conclusions are not mutually

22   exclusive. Maciulla testified that it is both “reasonable” and reliable science for two
23
     different examiners to come to two distinctly different conclusions when examining
24
     the same evidence. Exhibit 1, at 1352:10-18.
25

26

27
                                                 -4-
28
 1         As a result, the State’s ballistic evidence contradicts the accepted scientific
 2
     consensus and permits no level of certainty. If two well-trained, competent
 3
     examiners can reasonably reach different conclusions, as the State contends, a
 4
     ballistic identification cannot be made to a level of a “practical certainty.” Instead,
 5
     the State’s position “greatly undermines[s] the scientific reliability and integrity of
 6

 7   any conclusions reached under this notion.” Exhibit 2, at ¶ 8.

 8         This testimony represented the first time in Maciulla’s career that he had ever
 9
     claimed that “another reasonable examiner could find inconclusive when [he] ha[s]
10
     claimed an identification” and that the AFTE Ranges of Conclusion are not mutually
11
     exclusive to one another. Exhibit 1, at 1346:11-15.3
12
           The State’s evidence that a ballistic identification is one of several correct
13

14   possibilities eliminates the conclusion's scientific reliability. Based on discovery

15   conducted, at the time of summary judgment, “[b]oth parties asserted that ballistics
16
     evidence is highly reliable with a very low error rate.” Doc. 278 at 7, fn2. In ruling
17
     on Defendant’s Motion for Summary Judgment, the Court commented that
18

19

20

21
     3
       Maciulla and other DPS firearms examiners routinely testify in criminal trials
22   about identification of firearms on behalf of the prosecution. Maciulla’s testimony
     in this case, though, shows that identifications made by DPS firearms examiners
23
     may also reasonably be interpreted as inconclusive, thus establishing reasonable
24   doubt. But in these same criminal cases, DPS examiners testify that their results are
     highly accurate. See Doc. 327. It is fair to question if DPS will now go back to
25   prosecutors and advise them of their change in position so that criminal defendants
     affected by this new-found theory can pursue post-conviction relief.
26

27
                                               -5-
28
 1   “credible scientists have raised serious questions about the reliability of ballistics
 2
     evidence. ...” Id..4
 3
            At trial, Defendant’s counsel knew that the State’s ballistic evidence was
 4
     contrary to scientific consensus and could not be offered to a degree of practical
 5
     certainty, such that it should never have been presented under Rule 702. If the
 6

 7   Defendant disclosed this information, the Court might well have precluded

 8   Maciulla’s opinions, particularly as the Court had commented on the reliability of
 9
     ballistics evidence. Doc. 278 at 7, fn 2.5
10
           Scientific evidence must be reliable to be admissible. Under Rule 702, an
11
     expert may offer “scientific, technical, or other specialized knowledge” if it “will
12
     assist the trier of fact to understand the evidence,” provided the testimony rests on
13

14   “sufficient facts or data” and “reliable principles and methods,” and “the witness has

15   reliably applied the principles and methods to the facts of the case.” Fed. R. Evid.
16
     702(a)-(d).
17
           Absent evidence of reliable ballistic identification, admissible under Rule 702,
18
     the only reliable evidence of a ballistic conclusion was Plaintiff's evidence from
19

20
     4
      Defendant sought to preclude any mention of the very study upon which the Court
21   was referring to, in an anticipatory effort to hamper Plaintiff from arguing about the
     uncertainty of ballistic identifications and shield their unreliable opinions from Rule
22   702 scrutiny; yet this is what Defendant did at trial.
23   5
      The Court found disputed material facts on probable cause because “[b]oth parties
24
     assert that ballistics evidence is highly reliable with a very low error rate.” (Doc. 278
     at 7, fn 2). Defendant never disclosed the degree of unreliability of its ballistic
25   conclusion. Plaintiff would have taken a different position and the Court would have
     then been required to determine the (un)reliability of ballistics evidence to rule on
26   the motion.

27
                                                  -6-
28
 1   Lucien Haag of an inconclusive result. Given the centrality of the ballistic evidence
 2
     to the argument for probable cause, the Court should find that the State cannot
 3
     establish probable cause as a matter of law. Without a material factual dispute, the
 4
     Court should now enter judgment notwithstanding the verdict on liability under
 5
     Rule 50 and grant a new trial under Rule 59.
 6

 7   3.   The verdict is inconsistent with Arizona law, which has
     determined the absence of probable cause to arrest and imprison Leslie
 8   Merritt, Jr.
 9         On August 13, 2020, the Maricopa County Superior Court ruled, under A.R.S.
10
     § 13-4051, that the State had “wrongfully arrested, indicted or otherwise charged”
11
     Leslie Merritt, Jr. in the I-10 Freeway Shootings. See Doc 401-2. The state court
12
     judgment is final under Arizona Rules of Civil Procedure 54(c). The state court has
13

14   also rejected the Defendant’s arguments in its motion to intervene. No matters are

15   pending before the state court and no appeal was filed.
16         The state court’s finding of Merritt’s factual innocence was necessary for the
17
     ruling under A.R.S. § 13–4051. The term "wrongfully" encompasses not only
18
     unlawful and illegal arrests but also arrests "characterized by unfairness or
19
     injustice." See State v. Mohajerin, 226 Ariz. 103, 107–08, 244 P.3d 107, 111–13
20

21   (Ariz. Ct. App. 2010). To determine whether an arrest is "wrongful," the trial court

22   must consider not only whether probable cause existed during the arrest but also
23   whether the petitioner was factually innocent of the crimes for which he was
24
     arrested. Id. at 109, ¶ 19. See also Benderra v. State, 2018 WL 1321500, at *2 (Ariz.
25
     Ct. App. Mar. 15, 2018).
26

27
                                              -7-
28
 1         The Superior Court judgment does not indicate whether the Court granted a
 2
     Notation of Clearance based on the wrongfulness of the State's arrest, charges, or
 3
     both. However, the imprecision is immaterial because the State's position in the
 4
     federal case is that the evidence supporting the claim of probable cause to arrest is
 5
     the same as the evidence at the time of charging. (See Joint Pretrial Statement, Doc
 6

 7   334 at 9, Issue 2. ("The evidence known to the arresting officers at the time of

 8   Merritt’s arrest was not materially different than (sic) the evidence presented to the
 9
     Grand Jury."). Regardless, the component of the Court's ruling is a finding of the
10
     petitioner's innocence. Under settled Arizona law, the State had no probable cause
11
     to arrest or imprison Leslie Merritt for the I-10 Freeway Shootings. The verdict,
12
     therefore, contradicted Arizona law. The Court should enter judgment on liability,
13

14   under Rule 50, and grant a new trial, under Rule 59.

15   4.   The evidence shows the State did not seek to release Merritt from
     custody after probable cause dissipated.
16

17         Even if probable cause existed to arrest the Plaintiff, the evidence

18   unequivocally demonstrated that probable cause dissipated before the state court

19   Grand Jury indictment on September 22, 2015.
20
           Before arresting Plaintiff on September 18, 2015, Defendant failed to
21
     “resolve[] the serious issue raised by the timing of the gun’s pawn and the tire’s rapid
22
     loss of air.” Doc. 278 at 9:20-21 (citing Docs. 264 at 6-8, 273 at 2-3). Specifically,
23

24   the Plaintiff’s gun was pawned on Sunday, August 30, 2015, at 5:31 p.m. (Trial

25   Exhibit 3), and the BMW’s left front tire rapidly lost air at about 9:45 p.m. that same

26

27
                                               -8-
28
 1   night. “[I]f Plaintiff’s gun could not have fired the BMW bullet, then it could not
 2
     have fired the other three bullets if one accepts Kalkowski’s conclusion—as
 3
     Defendants did—that a single gun fired all four bullets.” Doc. 278 at 13:1-3 (citing
 4
     Doc. 265 ¶¶ 27, 34; Doc. 270 at 10-11).
 5
           Trial Exhibit 1, a map generated by the Scottsdale Police Department on
 6

 7   September 22, 2015, was received and adopted by the Defendant before the Grand

 8   Jury indicted Plaintiff on September 24, 2015, and reflects that the BMW shooting
 9
     occurred on Sunday, August 30, 2015, at 9:45 p.m. It also placed the Plaintiff in
10
     Glendale when the Escalade and Bus shootings occurred at 11:03 a.m. and 11:05
11
     a.m., respectively. DPS analyst Tracy Foster confirmed that Exhibit 1 represented
12
     these facts. Exhibit 6, Foster TT at 1080:21-1081:1.
13

14         Trial Exhibit 13, an FBI-generated mapping of the Plaintiff’s phone’s

15   historical cell-site (GPS) data at the time of the shootings, dated September 22,
16
     2015, was received by Defendant on September 22nd, 23rd, or 24th, 2015–before
17
     the Grand Jury indictment on September 24, 2015. Id. at 1088:8-21; 1089:16-
18
     19. Trial Exhibit 13 clarified to Defendant, before Plaintiff’s arrest, that he was in
19

20
     Glendale at the time of the first two shootings.

21         DPS knew of the factual impossibility of Merritt's presence at a crime scene

22   and his gun's use in any crime. Captain Mapp reviewed Exhibit 13 and testified that
23
     “a DPS employee … or another law enforcement official working with DPS knew
24
     before Mr. Merritt was arrested based on historical cell site date (sic) that was
25
     received before Mr. Merritt’s arrest that at 11:04 a.m. on Saturday morning,
26

27
                                               -9-
28
 1   August 29th, Mr. Merritt’s phone, the 480 number we just saw on the pawn slip
 2
     (Trial Exhibit 5) pinged back to a cell tower right next to his home in
 3
     Glendale.” Exhibit 7 Mapp TT at 323:3-23 (emphasis supplied).
 4

 5         The jury was instructed that:
 6
                 If facts discovered during an investigation cause the totality of the facts
 7
                 to fall below the level required for probable cause, then officers have a
 8               duty to conduct further inquiry and reestablish probable cause before
                 arresting a person. A person may not be arrested, or must be released
 9               from detention, if previously established probable cause has dissipated
                 and the officers have not reestablished probable cause.
10
     Doc. 461 at 14.
11

12
           The Defendant presented no evidence of its having conducted any further
13
     inquiry, re-establishing probable cause, or even attempting to have the Plaintiff
14
     released from detention after receiving Exhibits 1 and 13 on September 22,
15

16   2015. The undisputed record shows that Defendant failed to provide evidence to

17   establish probable cause to continue the Plaintiff's imprisonment between

18   September 22nd and September 24th, 2015. The Court should, therefore, set aside
19
     the jury’s verdict for the Defendant and enter judgment in favor of the Plaintiff on
20
     the claim of false imprisonment.
21
     5.  A new trial is warranted because of errors in the presentation and
22
     admission of undisclosed profile evidence.
23
           Rule 59 authorizes a trial judge to grant a new trial if the verdict is based upon
24
     false evidence or to prevent a miscarriage of justice. Passantino v. Johnson &
25
     Johnson Consumer Prods., 212 F.3d 493, 510 n.15 (9th Cir. 2000).
26

27
                                               -10-
28
 1          At trial, for the first time, the Defendant floated several new theories
 2
     supporting its contention of probable cause. The State offered testimony from
 3
     criminal analyst Tracy Foster to show that Merritt fit the Freeway Shooter's alleged
 4
     criminal profile. A new trial is warranted based on three significant errors in the
 5
     presentation and admission of Foster’s testimony.
 6

 7         First, Defendant violated disclosure rules, the Court’s MIDP Order (Doc. 3),

 8   and pre-trial trial agreements in presenting Foster’s testimony about indicators.
 9
     Before taking the stand, the Court ordered that the State was precluded from
10
     asserting that Leslie Merritt fit any non-disclosed “profile” of the Freeway Shooter
11
     – something which would have required expert testimony. Omitted from the
12
     Defendant’s disclosure was any discussion of a “profile” of the Freeway Shooter or
13

14   an expert to provide “profile” evidence.

15         Defendant’s counsel, however, did an end-run around the Court’s ruling and
16
     expanded on its disclosure by eliciting opinions from Foster that Merritt fit many
17
     so-called “indicators'' of the Freeway Shooter that were “red flags basically
18
     everywhere.” Exhibit 6, at 1025:20-22; 1029:13-14. Although all the testimony
19

20
     about “indicators” was non-disclosed expert evidence, Defendant marched Foster

21   through various records of the Plaintiff, giving the imprimatur of expertise to

22   explain these records and other events irrelevant to the element(s) of any crime(s).
23
     Defense counsel elicited from Foster how the Plaintiff fit the “indicators” (profile)
24
     based on his previous police contacts and his Facebook posts showing alleged anti-
25
     government, anti-law enforcement, and pro-gun sentiments. Exhibit 6, at 1073:14-
26

27
                                                -11-
28
 1   17, 1074:11-19, 1027:1-3. She further testified that the Plaintiff was the only
 2
     individual who “had what we were looking for as far as indicators and past law
 3
     enforcement contacts and social media posts.” Id. at 1029:5-7, 1059:17-21.
 4
           Notably absent from the State’s discovery responses about the factual basis of
 5
     its affirmative defense is any discussion about Merritt's so-called “anti-
 6

 7   government,” “anti-law enforcement” or “pro-gun” views, police contacts, and

 8   alleged anger issues, which featured so prominently at trial, as well as no discussion
 9
     of “indicators” or comparisons to other gun owners. Exhibit 8, Defendant’s
10
     Response to Non-Uniform Interrogatory #5. The injection of these new issues
11
     substantially and unduly prejudiced the Plaintiff with inadmissible character
12
     evidence by unfairly limiting his ability to cross-examine Foster.
13

14         Second, the Defendant presented testimony immaterial to any permissible

15   jury issue because it assumed a reality that did not exist. None of the so-called
16
     “indicators” suggested by Foster related to an element of any crime. Exhibit 6, at
17
     1076:1-9. Foster, herself, conceded that her testimony amounted to only “mere
18
     suspicion.” Id. at 1076:21-22.
19

20
           What was lost in Foster’s testimony was any distinction between information

21   that could form investigative leads and facts establishing probable cause to

22   arrest. Defense counsel knew Foster had no information about any facts related to
23
     probable cause but had her testify to a precluded profile, thinly veiled under the
24
     guise of “indicators.” Foster’s testimony about “indicators” should have been
25

26

27
                                              -12-
28
 1   precluded because it was immaterial to any legitimate jury issue under Rules 401
 2
     and 403 and, also, inadmissible as expert opinion under Rule 702(A).
 3
              Under the Court’s ruling, Foster should have been permitted only to provide
 4
     facts known to DPS related to Facebook posting involving the Freeway
 5
     Shootings. Defendant should never have been permitted to encourage the jury to
 6

 7   infer that Merritt was the Freeway Shooter based on undisclosed expert testimony

 8   and character evidence.
 9
              Plaintiff does not dispute that trials are adversarial. But for the judicial system
10
     to work, litigants must be able to inherently trust that adversaries, particularly
11
     experienced trial lawyers, will act within the bounds of professionalism and good
12
     faith.
13

14            Given the prominence devoted to Foster's testimony, the jury reasonably

15   presumed that the evidence represented crucial information. Foster's testimony
16
     encouraged the jury to place undue prominence on items irrelevant to the ostensible
17
     opinion about probable cause. The highly prejudicial effect was highlighted by
18
     Plaintiff’s inability to present evidence of the real Freeway Shooter, Aaron Saucedo,
19

20
     or to corroborate Plaintiff’s credibility with proof that he had made the phone call

21   at 11:04 a.m., on August 29, 2015, to his grandfather in Florida.

22            Third, the unduly prejudicial effect of Foster’s testimony was never
23
     adequately alleviated. While the Court’s limiting instruction could minimize
24
     Foster’s testimony's prejudicial nature, it could not eliminate its unduly prejudicial
25
     effect in the trial. (Doc 461 at No. 8). The result was a jury verdict that came back
26

27
                                                  -13-
28
 1   within a few minutes without time for the jury to review the exhibits. Leslie Merritt
 2
     is entitled to a new trial.
 3
     Conclusion
 4
            For these reasons, the Court should vacate the Judgment (Doc 478) filed on
 5

 6
     November 17, 2020, and grant a judgment of liability in favor of the Plaintiff,

 7
     notwithstanding the jury’s verdict, and order a new trial.

 8
                          DATED THIS 16TH day of December, 2020.

 9                                   LAW OFFICE OF JASON LAMM
10                                   By:   /s/ Jason D. Lamm
11                                         David J. Don
                                           Attorney for Plaintiff Leslie Merritt, Jr.
12
                                     LAW OFFICES OF DAVID J. DON, P.L.L.C.
13
                                     By:   /s/ David J. Don
14
                                           David J. Don
15                                         Attorney for Plaintiff Leslie Merritt, Jr.

16

17

18

19

20

21

22

23

24

25

26

27
                                              -14-
28
 1
                               CERTIFICATE OF SERVICE
 2

 3          I certify that on this 16th day of December, 2020, I electronically transmitted
     the attached document to the Clerk’s Office using the CM/ECF system for filing
 4   and transmittal of a Notice of Electronic Filing to the following CM/ECF
     registrants:
 5
                                      Clerk of the Court
 6
                       United States District Court, District of Arizona
 7                           Sandra Day O’Connor Courthouse
                                   401 W. Washington St.
 8                                   Phoenix, AZ 85003
 9
                                  Edward F. Novak, Esq.
10                                   Melissa Ho, Esq.
                                 Jonathan G. Brinson, Esq.
11                                   Andrew Fox, Esq.
                                       Polsinelli PC
12                         One East Washington Street, Suite 1200
                                    Phoenix, AZ 85004
13

14        enovak@polsinelli.com; mho@polsinelli.com, jbrinson@polsinelli.com
     Attorneys for Defendant State of Arizona, Heston Silbert, Christopher Kalkowski,
15   Frank Milstead, Ken Hunter, Kelly M. Heape, Jennifer Pinnow, Anthony Falcone
16

17   By:   /s/ Kathryn A. Miller
           Kathryn A. Miller
18

19

20

21

22

23

24

25

26

27
                                              -15-
28
